Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knop et al (US 2003/0052831 A1), hereinafter Knop.
Regarding claim 1, Knop (Figures 1A and 7) teaches a system, that is at least partially hardware, comprising a reception component (transceiver 708) configured to receive an energy to excite an antenna 100 (para [0044]); and a radiation component 107 configured to cause the antenna to radiate a signal with a cosecant-squared antenna radiation pattern in response to the antenna being excited by the energy (para [0023]).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Knop.
Knop teaches the claimed invention except explicitly mention that the signal is a global positioning system constellation.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the antenna such that the signal to be a global positioning system constellation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
5.	Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Knop in view of Tomasi (US 4,668,954).
Regarding claim 8, Knop teaches the claimed invention, as applied to claim 1, except explicitly mention that the signal has right hand circular polarization.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the system of Knop such that the antenna radiating a signal with circular polarization, as taught by Tomasi, doing so would support a desired communication application.
It would have been an obvious matter of design choice to configure the antenna to operate in right-hand circular polarization or left-hand circular polarization in order to satisfy a specific application.
Regarding claim 15, Knop (Figures 1A and 7) teaches a system, that is at least partially hardware, comprising a reception component (transceiver 708) configured to receive an energy to excite an antenna 100 (para [0044]); and a radiation component 107 configured to cause the antenna to radiate a signal with a cosecant-squared antenna radiation pattern in response to the antenna being excited by the energy (para [0023]).
Knop does not explicitly mention that the signal is a global positioning system constellation and where the signal has right hand circular polarization.
Tomasi (col 12, lines 16-19) teaches an aircraft position determining system comprising an antenna 17 radiating a signal with a cosecant-squared radiation pattern with circular polarization.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the system of Knop such that the antenna 
It would have been an obvious matter of design choice to configure the antenna to operate in right-hand circular polarization or left-hand circular polarization in order to satisfy a specific application.
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the antenna such that the signal to be a global positioning system constellation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Allowable Subject Matter
6.	Claims 2-6 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	Claims 9-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2 and 16, Knop fails to further teach that the antenna comprising a spiral configured to radiate the signal; and a spiral trap circuit, physically coupled to the spiral, configured to cause the spiral to radiate the signal at a higher frequency band when open and configured to cause the spiral to radiate the signal at a lower frequency band when closed.

Claims 17-20 would have been found allowable for at least the reason for depending, either directly or indirectly, on claim 16.
Regarding claim 9, Knop teaches a system, that is at least partially hardware, comprising a reception component configured to receive an energy to excite an antenna; and a radiation component configured to cause the antenna to radiate a signal with a cosecant-squared antenna radiation pattern in response to the antenna being excited by the energy.
Knop, however, fails to further teach that the antenna comprising a spiral configured to radiate the signal, the antenna comprising a matching leg configured to cause a return loss of the antenna to be lower in the higher frequency band, and the antenna comprising a spiral trap circuit, physically coupled to the spiral, configured to cause the spiral to radiate the signal at a higher frequency band when open and configured to cause the spiral to radiate the signal at a lower frequency band when closed, with the spiral trap circuit comprising an inductor parallel with a capacitor.
Claims 10-14 are allowed for at least the reason for depending, either directly or indirectly, on claim 9.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mertens (US 5,557,282) discloses an antenna that radiates a signal with a cosecant-squared antenna radiation pattern.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOANG V NGUYEN/Primary Examiner, Art Unit 2845